DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-13 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: recognizer in claim 1, interpreted in view of Applicant disclosure [0044], [0045] and [0055] as a Light Detection and Ranging device (LIDAR), camera and/or a radar device.
MPEP § 2181, I. A. provides a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1, 12 and 13: Applicant claims the first situation and the second situation being a situation in the second lane at a time point before acceleration for merging and for leading to traveling in the second lane is started, 
However this limitation is indefinite because the terms [the] situation[s] being a situation in the second lane at a time point before acceleration is not compatible with for merging and for leading to traveling in the second lane is started. 
Applicant disclosure (at least claims 2 and 3) describe a situation as a blind area is present upstream in the second lane, and/or a curved road is present upstream in the second lane. Further, Applicant claims a specific time, that is, before acceleration. However, Applicant further claims for merging and for leading to traveling in the second lane is started, which are actions performed by the vehicle at a future time after acceleration, and do not specifically affect the determined situation claimed. That is to say, Applicant further limits the situation using the intended actions of the vehicle after determining a situation using sensor data. Corrective action or clarification is required.
Further in regards to claims 1, 12 and 13: Applicant claims the second situation being a situation in which a prospect upstream from a merging place in the second lane is worse than the first situation which is considered indefinite because Applicant disclosure does not provide guidance as to exactly what makes a situation “worse” (or better) than another situation, and the term is therefore subjective and indefinite. Corrective action or clarification is required.
In regards to claim 9: Applicant claims the driving controller is configured to control the vehicle such that the second acceleration increases as an extent to which the situation upstream is recognized by the recognizer becomes lower. This limitation is unclear and indefinite because one of ordinary skill would not understand an extent to which the situation upstream is recognized by the recognizer. Corrective action or clarification is required.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rajvanshi et al. (US 20170341647 A1) herein Rajvanshi.
In regards to Claim 1, Rajvanshi discloses the following: 
1. A vehicle control device comprising: 
a recognizer configured to recognize a surrounding environment of a vehicle; (see at least [0018] “automated driving sensors, such as vehicle sensors 20-26, target sensors 30-32, and lane marking sensors 34-36” and [0035] “sensors 34-36 and/or target vehicle sensors 30-32 may be cameras that capture images of one or more target vehicle(s) 14 and/or the road near the target vehicle(s). “) and 
Rajvanshi suggests the following:
a driving controller configured to control a steering and a speed of the vehicle on the basis of a result of recognition from the recognizer, (see at least Fig. 1, item 10 and [0005]-[0006] and [0017] “automated driving system 10” and “The term “automated driving system” is not limited to fully autonomous vehicle systems and may be used with any suitably autonomous or semi-autonomous vehicle system (e.g., Levels 0-4 of the National Highway Traffic Safety Administration's (NHTSA) scale of vehicle automation).”, see also  [0053] “the present method may be used with any number of autonomous or semi-autonomous vehicle systems”)
Rajvanshi explicitly discloses acceleration control on the basis of recognition from the recognizer, as claimed. However, Rajvanshi does not explicitly disclose steering control on the basis of a result of recognition from the recognizer. However, this is clearly suggested by Rajvanshi who states that fully autonomous vehicles are clearly within the scope of the invention. One of ordinary skill would clearly understand that steering control on the basis of a result of recognition from the recognizer may be instituted within the invention of Rajvanshi, with the motivation of performing fully autonomous lane changing. Further, the results of this modification would have been predictable. 
Rajvanshi discloses the following:
wherein the driving controller is configured to accelerate the vehicle with first acceleration in a first situation when the vehicle travels from a first lane into a second lane, 
the driving controller is configured to accelerate the vehicle with second acceleration which is higher than the first acceleration in a second situation when the vehicle travels from the first lane into a second lane, 
(see at least [0004] “acceleration control is at least partially based on the lane cutout maneuver prediction and the lane cutout maneuver determination”, [0052] “In step 260, the automated driving system controls the acceleration of the host vehicle during the lane cutout maneuver. The acceleration control is at least partially based on the lane cutout maneuver prediction (step 230), the lane cutout maneuver determination (step 240), and/or the adjacent lane confirmation (step 250). Additionally, the acceleration control may also be carried out based on other information regarding the host vehicle 12, one or more target vehicles 14 (e.g., the presence of, and/or any other information pertaining to, a leading vehicle, a trailing vehicle, an adjacently located vehicle)” and most specifically, see claim 13 “determining if traffic in an adjacent lane is moving faster than traffic in a current lane and if the adjacent lane is clear; and increasing the acceleration of the host vehicle with the automated driving system when it is determined that the adjacent lane is moving faster than traffic in the current lane and the adjacent lane is clear.”, see also descriptions at [0054]-[0059] that provides a plurality of accelerations for various situations during the lane cutout (i.e. vehicle travelling from one lane to another, as claimed.))
the first lane being a lane in which the vehicle travels, the second lane being a lane connected to the first lane, (see at least the above citations to the lane cutout maneuver of Rajvanshi.)
the first situation and the second situation being a situation in the second lane at a time point before acceleration for merging and for leading to traveling in the second lane is started, (see at least the above citations to the lane cutout maneuver of Rajvanshi, see also [0030] “it is assumed that system 10 is an adaptive cruise control (ACC) system and that the host vehicle 12 is following a slower moving leading target vehicle 14 before a cut-out event starts to occur.”)
As best understood, Rajvanshi discloses the following:
the second situation being a situation in which a prospect upstream from a merging place in the second lane is worse than the first situation. (see at least [0054] “As used herein, when referring to whether a lane is “moving faster”, this means that the lane which is “moving faster” contains traffic (e.g., target vehicles) that is traveling down the road at a faster speed relative to the host vehicle 12, than the traffic in the host vehicle's current lane.” and [0055] “As used herein, a lane is “clear” if there is no vehicle in the lane that is leading host vehicle 12 by some distance. For example, in FIG. 2B, the host vehicle is shown as intending to cut out to the left lane. There is no vehicle located in the left lane that is leading vehicle 12 and, therefore, it can be said that the left lane is clear, at least with respect to vehicle 12.”)
In regards to Claim 5, Rajvanshi discloses the following: 
5. The vehicle control device according to claim 1, wherein the driving controller is configured to suppress the acceleration to a first extent in the second situation after the vehicle has traveled a predetermined distance with the second acceleration, after the vehicle has traveled a predetermined time with the second acceleration, or after the speed of the vehicle has reached a first predetermined value. (see at least [0058] “Upon reaching step 263, a negative acceleration is provided to the host vehicle. This step is encountered when the host vehicle is cutting out to another lane wherein traffic is moving slower than vehicle 12 and/or wherein the new lane is not clear. This scenario may be visualized through viewing FIG. 2A, assuming that vehicle 12 is moving faster than vehicle 14.sub.2. In this case, it is desirable to slow the velocity of host vehicle 12 via application of negative acceleration or negative torque. The processing device 44 in control module 40 may make this determination and, subsequently, may generate and/or send control signals to braking devices 50-56 and/or ECM 60. Depending on certain readings, measurements, or other information, the automated driving system 10 may determine the extent to which the vehicle's velocity must be slowed such that it does not contact another object (e.g., a target vehicle 14) and/or such that the transition between lanes is smooth or comfortable for the passenger(s)”
In regards to Claim 6, Rajvanshi discloses the following: 
6. The vehicle control device according to claim 5, wherein the driving controller is configured to suppress the acceleration to a second extent which is less than the first extent in the first situation after the vehicle has traveled a predetermined distance with the first acceleration, after the vehicle has traveled a predetermined time with the first acceleration, or after the speed of the vehicle has reached a second predetermined value. (see at least [0058] “Upon reaching step 263, a negative acceleration is provided to the host vehicle. This step is encountered when the host vehicle is cutting out to another lane wherein traffic is moving slower than vehicle 12 and/or wherein the new lane is not clear. This scenario may be visualized through viewing FIG. 2A, assuming that vehicle 12 is moving faster than vehicle 14.sub.2. In this case, it is desirable to slow the velocity of host vehicle 12 via application of negative acceleration or negative torque. The processing device 44 in control module 40 may make this determination and, subsequently, may generate and/or send control signals to braking devices 50-56 and/or ECM 60. Depending on certain readings, measurements, or other information, the automated driving system 10 may determine the extent to which the vehicle's velocity must be slowed such that it does not contact another object (e.g., a target vehicle 14) and/or such that the transition between lanes is smooth or comfortable for the passenger(s)”
In regards to Claim 10, Rajvanshi discloses the following: 
10. The vehicle control device according to claim 1, wherein the driving controller is configured to determine whether a situation in the second lane at a time point before acceleration for merging and for leading to traveling in the second lane is started is the first situation or the second situation based on a result recognized by the recognizer, (see above citations to claim 1.) the driving controller is configured to accelerate the vehicle with the first acceleration when the situation is the first situation, the driving controller is configured to accelerate the vehicle with the second acceleration when the situation is the second situation. (see above citations to claim 1.)
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rajvanshi as applied, in view of Yamashiro (US 20140107867 A1).
In regards to Claim 8, Rajvanshi does not specifically discloses the following, which is taught by Yamashiro: 
8. The vehicle control device according to claim 1, wherein the driving controller is configured to control the vehicle with acceleration which is higher than the first acceleration and lower than the second acceleration when the situation upstream is recognized by the recognizer before the vehicle reaches a vicinity of a position at which the first lane merges into the second lane. (see at least claim 14 “The convoy travel system of claim 1, wherein the convoy travel apparatus includes a merge determination unit for determining whether a merging vehicle has merged into a side space on a merging point side of the self vehicle after the lane change of the self vehicle, and a behavior control unit for automatically performing an acceleration/deceleration control and a steering control for the self vehicle to move the self vehicle either in front of a leader vehicle of the convoy or behind a tail vehicle of the convoy when (i) the merge determination unit has determined that a vehicle has merged and (ii) the merged vehicle has joined the convoy.”)
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Yamashiro into the invention of Rajvanshi, with the motivation of allowing reserving of a gap and the merging of the vehicle within the gap at a merge point by splitting the convoy into two portions, and allowing a vehicle to merge. (Yamashiro, [0006])
In regards to Claim 9, as best understood, Rajvanshi discloses the following: 
9. The vehicle control device according to claim 8, wherein the driving controller is configured to control the vehicle such that the second acceleration increases as an extent to which the situation upstream is recognized by the recognizer becomes lower. (see at least claim 14 “The convoy travel system of claim 1, wherein the convoy travel apparatus includes a merge determination unit for determining whether a merging vehicle has merged into a side space on a merging point side of the self vehicle after the lane change of the self vehicle, and a behavior control unit for automatically performing an acceleration/deceleration control and a steering control for the self vehicle to move the self vehicle either in front of a leader vehicle of the convoy or behind a tail vehicle of the convoy when (i) the merge determination unit has determined that a vehicle has merged and (ii) the merged vehicle has joined the convoy.”)
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Yamashiro into the invention of Rajvanshi, with the motivation of allowing reserving of a gap and the merging of the vehicle within the gap at a merge point by splitting the convoy into two portions, and allowing a vehicle to merge. (Yamashiro, [0006])
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rajvanshi as applied, in view of Gokan et al. (US 20150307091 A1) herein Gokan.
In regards to Claim 11, Rajvanshi does not specifically discloses the following, which is taught by Gokan: 
11. The vehicle control device according to claim 1, wherein the first situation is situation in which the recognizer can recognize a situation in the second lane at a position a first distance away, the second situation is situation in which the recognizer cannot recognize a situation in the second lane at a position a first distance away. (see at least [0147] “In this situation, when it cannot be determined that the detected obstacle is a tall one, the decision level remains as an initial state (Lv0) and the acceleration suppression control is not activated. Therefore, the engine control depending on the driver's accelerator manipulation amount continues.”)
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Gokan into the invention of Rajvanshi, with the motivation of performing vehicle acceleration suppression control as a drive assist to avoid an obstacle. (Gokan, [0002])
Allowable Subject Matter
As best understood in view of 35 U.S.C. 112(b) rejections outlined above, claims 2 and 3-4 and 7 contain allowable subject matter. The art of record does not disclose or suggest wherein the second situation is a situation in which a blind area is present upstream in the second lane, as claimed in claim 2 or wherein the second situation is a situation in which a curved road is present upstream in the second lane, and wherein the driving controller is configured to determine the second acceleration on the basis of a radius of curvature or a curvature of the curved road, as claimed in claim 3. Dependent claims 4 and 7 depend on claim 3, and therefore also contain allowable subject matter based on their dependency to claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
June 17, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669